             Case 1:19-cv-00117-SPW Document 32 Filed 05/07/21 Page 1 of 9



                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                                 BILLINGS DIVISION




  STEVEN SMITH,
                                                   CV 19-117-BLG-SPW
                         Plaintiff,

  vs.                                              ORDER GRANTING IN
                                                   PART AND DENYING IN
  RICHARD MAURICE HAMBRO,                          PART SUMMARY
  RICHARD D. HAMBRO,and JOHN                       JUDGMENT
  DOES 1-10,

                         Defendants.




        Plaintiff Steven Smith filed this action against Richard M.Hambro("RMH")

and Richard D. Hambro("RDH"), alleging negligence and negligence per se

against RMH and negligence, negligent entrustment, negligent hiring and

retention, and agency against RDH. (Doc. 1). Now pending is RDH's motion for

summary judgment on Smith's claims against him. (Doc. 23). As discussed

below, summary judgment is proper as to the agency, negligence, and negligent

entrustment claims, but genuine issues of material fact preclude judgment

regarding the negligent hiring and retention claim. Accordingly, the Court grants

RDH's motion in part and denies the motion in part.

        1.      Statement of Facts
Case 1:19-cv-00117-SPW Document 32 Filed 05/07/21 Page 2 of 9
Case 1:19-cv-00117-SPW Document 32 Filed 05/07/21 Page 3 of 9
Case 1:19-cv-00117-SPW Document 32 Filed 05/07/21 Page 4 of 9
Case 1:19-cv-00117-SPW Document 32 Filed 05/07/21 Page 5 of 9
Case 1:19-cv-00117-SPW Document 32 Filed 05/07/21 Page 6 of 9
Case 1:19-cv-00117-SPW Document 32 Filed 05/07/21 Page 7 of 9
Case 1:19-cv-00117-SPW Document 32 Filed 05/07/21 Page 8 of 9
        Case 1:19-cv-00117-SPW Document 32 Filed 05/07/21 Page 9 of 9



unfitness and the injuries caused. Finally, there is a question of fact as to whether

an employee driving a work truck and towing work equipment to a jobsite could be

considered on the job, rendering this issue inappropriate for summary judgment.

      IV.    Conclusion

      For the foregoing reasons, this Court finds that summary judgment is

appropriate on Counts 3 (negligence), 4 (negligent entrustment), and 6 (agency),

and inappropriate on Count 5 (negligent hiring and retention), and IT IS HEREBY

ORDERED that Defendant Richard D. Hambro's Motion for Summary Judgment

(Doc. 23) is GRANTED in part and DENIED in part.



      DATED this    _L_y.A-,
                        day of May 2021.



                                              SUSAN P. WATTERS
                                              United States District Judge




                                          9
